            Case 2:18-cv-02223-MMD-EJY Document 31 Filed 12/08/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10
     WEBSTER FINANCIAL CORPORATION, et.                Case No. 2:18-cv-02223-MMD-GWF
11
     al.,
12
             Plaintiffs,                               ORDER GRANTING MOTION FOR
13   v.                                                EXTENSION OF TIME TO COMPLETE
                                                       POST-JUDGMENT DISCOVERY
14
     WEBSTER CAPITAL FINANCE INC., et. al.,
15
             Defendants.
16
17
18           THIS CAUSE having come before this Court pursuant to Plaintiffs’ Motion for Extension

19   of Time to Complete Post-Judgment Discovery, and the Court having been fully advised in the

20   premises, it is hereby

21           ORDERED AND ADJUDGED:

22           1.      The motion is hereby GRANTED in its entirety.

23           2.      Plaintiffs shall have until March 9, 2021, to conduct additional post-judgment

24   discovery.

25           IT IS SO ORDERED.

26                                               ____________________________________
27                                               UNITED STATES MAGISTRATE JUDGE
                                                          December 8, 2020
28                                               DATED: ___________________________



     124332440.v1
